DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “27, 28”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 13, 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ackermann et al. (2008/0083324).
Re: claim 10, Ackermann shows a closure package for a vibration damper, as in the present invention, the closure package comprising:
a base body 10 that is connectable to a damper tube 1 and includes a first end and a second end, wherein the first end forms an end side of the damper tube and the second end is disposed in the damper tube; 
a seal 5, which for sealing a piston rod, is disposed in the base body; and 
a seal holder 11, 12 that is disposed between the seal and the base body at the first end,
wherein the seal holder is for axially fixing the seal and is connected to the base body in at least one of a form-fitting manner or a force-fitting manner, wherein the seal holder is fusible in an emergency, wherein for releasing the connection to the base body the seal holder is thermoplastically deformable upon overheating of the vibration damper, see figure 1.
Re: claim 13, Ackermann shows the seal holder 11, 12 is disposed at least in portions on a circumference of the seal 5.

a base body 10 that is connectable to a damper tube 1 and includes a first end and a second end, wherein the first end forms an end side of the damper tube and the second end is disposed in the damper tube;
a seal 5, which for guiding and sealing a piston rod, is disposed in the base body; and
a seal holder 11, 12 that is disposed between the seal and the base body at the first end,
wherein the seal holder is for axially fixing the seal and is connected to the base body in at least one of a form-fitting manner or a force-fitting manner, wherein the seal holder is fusible in an emergency, wherein for releasing the connection to the base body the seal holder is thermoplastically deformable upon overheating of the vibration damper, see figure 1.
Re: claim 17, Ackermann shows a single-tube damper.
Re: claim 19, Ackermann shows a seal holder 11, 12, as in the present invention, that is fusible in an emergency for a closure package of a vibration damper, wherein the seal holder is thermoplastically deformable upon overheating of the vibration damper, see figure 2.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (2008/0083324).
Re: claim 11, Ackermann does not show a temperature range.  The temperature range is considered to be an engineering design criteria.  It would have been obvious to one of ordinary skill in the art at the time of filing to have selected a range of temperature for the seal holder in order to ensure that the seal holder would perform properly in the manners to support the damper and would deform at the correct temperature to release the seal.
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (2008/0083324) in view of Schmidt et al. (EP 1956262 A1).
Re: claim 14, Ackermann shows the seal to be a one piece while the claim requires a multiple part seal.  Schmidt is cited to teach a multiple part seal 6, 7 comprising a first rod seal 7 for bearing on the piston rod 5 and a second intermediate seal 6 for sealing the rod seal relative to the base body 3, wherein the first rod seal and the second intermediate seal are releasably connected.  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the closure package 
Re: claim 15, Schmidt also shows a guide bush 11 being disposed between the seal 6, 7 and the second end.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ackermann et al. (2008/0083324) in view of Grundei (4,485,899).
Re: claim 18, Ackermann shows a single tube damper.  Grundei is cited to teach a dual-tube damper in figure 1.  It would have been obvious to one of ordinary skill in the art at the time of filing to have employed Ackermann’s closure package in a dual-tube damper such as taught by Grundei to take advantage of the temperature safety feature.  

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hart, Cotter (2 documents), Cappeller, Zafar, Adrian, Fenn and Schmidt are cited for other dampers and closure packages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/Xuan Lan Nguyen/                                                                            Primary Examiner, Art Unit 3657